Citation Nr: 0020434	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an injury to Muscle Group XIII, the left thigh, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed a 10 percent rating 
evaluation for the veteran's service connected residuals of a 
Group XIII muscle injury of the left thigh.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.

In August 1999 the Board remanded this issue of entitlement 
to an increased evaluation for service connection residuals 
of a Group XIII muscle injury to the left thigh, currently 
evaluated as 10 percent disabling to address the issues of 
service connection for arthritis of the left knee and a 
neurological disability on a secondary basis.  Additional 
examinations were requested in order to address these issues.  

In a March 2000 rating decision, the RO granted service 
connection for the left lower extremity claimed as a 
neurological disability of the left leg and assigned non-
compensable evaluation.  The RO also denied entitlement to 
service connection for arthritis of the left knee.  The 
veteran was notified of that decision and of his appellate 
rights.  The veteran has not appealed that determination. 


FINDINGS OF FACT

1.  A well-grounded claim has been presented, and all 
evidence necessary for an equitable adjudication has been 
obtained.

2.  The residuals of an injury to Muscle Group XIII, the left 
thigh, are productive of moderate impairment.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for residuals of a Group XIII muscle injury to the left thigh 
are not met.  38 U.S.C.A. § 1155, 5io7 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5313 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records reflect that the veteran was 
hospitalized in October 1944 after he accidentally caught his 
left leg and thumb in a trailer hook of a moving vehicle.  An 
examination of the back of the thigh appeared to show that 
the hamstring muscle was punctured.  The following day the 
wounds of the posterior of the left thigh were debrided and 
sutured.  In November 1944 the wounds were listed as healed.  
He was discharged in November 1944 with a pertinent diagnosis 
of wound, lacerated, severe, posterior aspect, mid thigh.

A VA examination was conducted in March 1952.  At the time of 
the examination the veteran stated that his leg felt numb and 
aches in that region if he was too active.  Examination 
showed that over the posterolateral and medial aspect of the 
middle third of the left thigh was a circular scar over the 
lateral portion which measured 1 and 1/4 inches in diameter.  
It was well healed, non-tender, and non-adherent to the 
underlying tissues.  There was a very slight deficiency in 
the underlying fascia but there was no herniation of the 
muscle.  Just medial to this over the posteromedial aspect in 
the same portion of the thigh, was another scar measuring 3 
in length and 1 inches in width at its widest portion.  It 
was also well healed, non-tender, and non-adherent to 
underlying tissue.  There was some deficiency of the 
underlying fascia, but there was no bulging of the muscles or 
herniation of the muscles.  There was no evident weakness of 
this leg and no sensory changes could be elicited and 
reflexes were present and normal.  The diagnoses included 
residuals of an old injury, left thigh, manifested by scars 
and subjective complaints.

In April 1952 the RO granted entitlement to service 
connection for muscle injury, moderate to Group XIII, 
residuals of injury left high, and assigned a 10 percent 
evaluation.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1991 to 1998 for various 
disorders, to include the left thigh. 

A private medical record dated in March 1998 shows that the 
veteran complained of a persistent tingling and numbness in 
the back of his leg.  The physician commented that this was 
where the veteran had been injured previously.  The veteran 
had some arthralgias in his low back.  The numbness seemed to 
come and go similar to when a foot goes to sleep.  The 
impressions included non-specific trauma with neuropathy to 
leg, old, and allergic rhino sinusitis with postnasal drip.

A VA examination was conducted in May 1998.  At that time the 
veteran reported that in the 1940's while standing in-between 
a truck and trailer he was injured.  Some portion of the 
trailer was rod-like and actually rammed into his thigh, 
piercing the back of his thigh.  The veteran stated that he 
remembered them cleaning and sewing it up.  He healed quickly 
and did not really have many problems with it until the early 
1950's when it started to hurt quite a bit.  The veteran 
stated that the back of his leg constantly throbbed and 
ached.  

The examination showed that the veteran reported that his 
left leg constantly throbbed and ached.  It ached down to the 
back of his knee.  He had paresthesias in an approximately 5 
inch squared area over the upper popliteal space immediately 
distal to the injury.  The veteran stated that prolonged 
standing made the pain worse.  The veteran took Aleve and 
sometimes alternates that with an arthritis medicine of an 
unknown type.  The veteran had some functional impairment 
walking.  There was no limitation of range of motion.  

The muscles injured was Muscle Group XIII, the 
semimembranous, semitendinosus and the biceps femoris.  The 
examiner commented that any nerve injury might include small 
cutaneous branches of the common perineal nerve.  Muscle pain 
did interfere with the veteran's walking, standing, and 
mostly his sleeping.  

The entrance wound was an oval which measured approximately 1 
inch by 1 and 1/2 inches.  This was indented between 1/16 of an 
inch and 1/8 of an inch.  The exit wound which was 
immediately lateral to that was more of a triangular or cone-
shaped wound which measured 3-1/8 inches wide by 1-1/16 
inches long, and was also very slightly indented.  There was 
slight subcutaneous tissue loss.  Any other loss of muscle 
fibers would be very difficult to ascertain.  There were no 
adhesions or tendon damage.

The examiner commented that there had to be some subcutaneous 
nerve damage as the veteran had paresthesias in the back of 
his thigh.  There was no bone or joint damage noted.  The 
veteran had markedly decreased strength in the flexion of his 
knee compared to the right.  The strength was rated as 1-2/4 
in the left and 3-4/4 in the right.  There was no muscle 
herniation.  The veteran had not lost his muscle function.  
The left leg was much weaker than the right.  There were no 
joint functions affected, and the veteran had a normal range 
of motion in the left hip and left knee.  

A left femur x-ray was well within normal limits.  The left 
knee did show early arthritis which was most likely not 
associated with the direct trauma to the leg.  The diagnosis 
was of a traumatic wound, left posterior thigh affecting the 
muscle Group XIII, and early osteoarthritis of the left knee.

In June 1998, the veteran submitted color photographs of the 
left leg which have been reviewed by the Board.

A VA neurology examination was conducted in November 1999.  
The clinical history revealed that the veteran had been 
diagnosed with Parkinson's disease about two years ago and 
had been treated for that disease with Sinemet.  He had a 
recent magnetic resonance imaging (MRI) of his cervical spine 
on April 1999, which showed a small-herniated disc at C5-C6 
and also at C6-C7.  He stated that he had pain in the back of 
his left leg frequently.  He took occasional medicine such as 
Aleve for the pain.  He stated that Aleve helped decrease the 
discomfort in the back of his left leg.  

The examination showed that the veteran was able to squat and 
then stand back up with minimal effort.  He was able to rise 
up on the balls of his feet and rock back on the heels of 
feet, getting his toes up off of the floor.  His gait showed 
him to have decreased arm swing on the right.  He tended to 
slightly favor the left leg when walking.  He had a cane 
present but could walk without the use of the cane.  On 
direct evaluation of his lower extremity strength, his right 
lower extremity was 5/5 in the hamstring and quad muscles.  
There was approximately 4+/5 strength of the left hamstring 
muscles and 5-/6 strength of his left quad muscles on 
strength evaluation.  

There were two wounds on the posterior left leg just above 
the popliteal fossa showing a well healed wound both medial 
and laterally.  Both wounds appeared to be about 3.5 
centimeters in diameter.  When asked about these wounds, he 
stated that these were the entry and exit wounds where the 
physicians had cleaned the area out when he was taken to the 
hospital back in 1945.  He was nontender to palpation over 
the wound sites.  Sensory evaluation was normal throughout to 
pinprick above the posterior left popliteal area, in the area 
as noted as above the wound site.  Vibration was intact in 
the upper and lower extremities.  

It was noted that he had decreased sensation over the area 
surrounding the site of the injury, which was very 
circumscribed and did not follow any specific dermatome.  It 
was felt that this was as likely as not a branch of a 
peripheral nerve, which was damaged during the injury to the 
veteran.  The area appeared to be well healed.  He had 
generally good strength.  He had slightly decreased strength 
of the left hamstrings when challenged directly which would 
increase the chance of a fall during ambulation.  The 
examiner commented that the veteran, therefore, used a can to 
steady himself.  

It was noted that he had Parkinson's disease, which also 
increased the likelihood that he would have a greater chance 
of falling during ambulation.  The combination of the two 
problems of Parkinson's disease and injury to the left leg 
significantly increased the chance of a fall during 
ambulation, especially on uneven surfaces.  It was as likely 
as not that his left leg weakness was secondary to through-
and-through injury sustained when the safety pin of the 
trailer was forced through the back of his leg.  He appeared 
to be stable at the time of the examination and no suggested 
new workup of his left lower extremity was requested by 
Neurology.

A January 2000 VA neurology addendum to the November 1999 VA 
neurology examination showed that the problems that the 
veteran had as a residual secondary to the trailer safety pin 
that injured his left lower extremity did not appear to be 
neurological in nature and an examination by an orthopedist 
was recommended.  

A VA orthopedic examination was conducted in February 2000.  
At that time the veteran complained of left thigh weakness.  
After he was discharged from service he worked as a truck 
driver for the remainder of his working years until 
retirement.  Presently the veteran could walk one block and 
then had to stop because of pain in his posterior thigh.  He 
walked with a cane in his right hand.  He also had some low 
back pain.  He had no bowel or bladder trouble.  He stated 
that the pain was worse than it was five years ago, as far as 
the burning intensity.  He also had difficulty walking with 
generalized weakness.  The veteran used a cane and ambulated 
with a wide-based gait with poor balance and a slightly 
antalgic gait on his left leg.  He had 4/5 strength in his 
left quadriceps.  The examiner commented that it was 
difficult to assess his effort, as he seemed to cogwheel.  He 
had 5/5 strength in his hamstrings, dorsiflexors, plantar 
flexors and clonus.  He had negative Babinski, clonus, and 
Hoffmann's. 

His knee motion was 0-140 degrees.  There was no varus or 
valgus instability.  There was no joint line tenderness.  
There was no patellofemoral apprehension.  He did have some 
morphogenic changes suggestive of degenerative problems with 
his knee.  He had a well healed scar suggesting an entrance 
wound at the posterior lateral aspect of his leg and an exit 
wound about 6 to 7 centimeters medial to his direct posterior 
thigh.  There were no skin changes and no erythema.  The 
scars were nontender.  The whole compartment was nontender, 
as was the anterior compartment.  His quadriceps tendons and 
patellar tendons were nontender.  

He had about 100-degree flexion of his hip with about 5 
degrees extension, 10 degrees abduction and 5 degrees 
adduction.  The veteran had 5 degrees internal rotation and 5 
degrees external rotation.  He had negative Stendchfield 
test.  He was nontender over his greater trochanter.  He did 
have some medial distal quadriceps atrophy.  His hamstring 
showed symmetric size to his other side and the remainder of 
his quadriceps was subjectively similar.  He was able to toe 
walk and heel walk without any difficulty.  X-rays of the 
left femur and knee showed no soft tissue abnormalities and 
no bony abnormalities with the exception of the knee.  There 
were no lesions in the soft tissues or bone, and no 
osteopenia.

The examiner commented that he could not determine whether 
the veteran's knee dysfunction was due to his service 
connected muscle injury.  The injury was a direct injury to 
the muscle in the posterior compartment.  If there were a 
nerve injury associated with this, it would be more sciatic 
than femoral.  His weakness was in the femoral distribution.  
He could see no way that the injury could have injured any 
part of his femoral nerve or quadriceps muscle.  He showed no 
signs of hamstring injury.  The veteran's efforts on the 
examination were questionable.  He cogwheeled rather than 
giving significant weakness.  He may actually, by history, 
have some evidence of spinal stenosis as he had difficulty 
with prolonged walking.  The examiner commented that he 
didn't think, as the veteran had been told in the past, that 
scarring was his problem.  He was nontender and his 
compartment was loose.  He had good strength.  Possible 
electromyography (EMG) nerve conduction studies could help 
verify whether he did have any kind of radiculopathy but that 
this would be more from his back than his actual injury.  

II. ANALYSIS

Initially, the Board has found that this claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
the claim is plausible, that is meritorious on its own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the residuals of a Group XIII muscle 
injury to the left thigh has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App 629 (1992).  Once it has 
been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id.  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups." DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury. DeLuca, 8 Vet. App. 202, 206-07 
(1995).


The RO has assigned a 10 percent evaluation for residuals of 
a Group XIII muscle injury to the left thigh in accordance 
with the criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5313.  
Diagnostic Code (DC) 5313 provides evaluations for disability 
of Muscle Group XIII, the posterior thigh group, hamstring 
complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; and (3) semitendinosus.  The functions of 
these muscles are as follows:  Extension of hip and flexion 
of knee; outward and inward rotation of flexed knee; acting 
with rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  This code provides a 
zero percent rating for slight muscle injury, a 10 percent 
rating for moderate muscle injury, a 30 percent rating for 
moderately severe muscle injury, and a 40 percent rating for 
severe muscle injury.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees and the hip is flexion to 
125 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5260 provides for limitation of flexion of 
the knee. When flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.

Diagnostic Code 5261 provides for limitation of the extension 
of the knee.  When there is limitation of extension of the 
leg to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. 38 C.F.R. § 4.56(b) (1999).  Muscle injuries 
in the same anatomical regions, e.g., the muscle groups of 
the pelvic girdle and thigh (38 C.F.R. § 4.73, Diagnostic 
Codes 5313-5318 (1999)), will not be combined, but instead, 
will be evaluated for the most severely injured muscle group 
and increased by one level of severity, i.e., moderate, 
moderately severe, severe, to reflect the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(b), (e) 
(1999).

The type of injury associated with a moderate muscle 
disability is described as being from through-and- through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (1999).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side. 38 
C.F.R. § 4.56(d)(3) (1999).

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaint should include cardinal signs and symptoms of 
muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements.  Objective 
findings show extensive ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the muscle.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side indicated severe 
impairment of function.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  38 
C.F.R. § 4.56(d)(4) (1999).

The appellant's wound to Muscle Group XIII was a through-and-
through injury.  The May 1998 examination showed that the 
veteran complained of muscle pain which interfered with the 
veteran's walking, standing, and mostly his sleeping.  The 
entrance and exit scars were indented.  However, there was 
only slight subcutaneous tissue loss.  Additionally, the exit 
wound was immediately lateral to the entrance wound which is 
indicative of a short track and the scars were asymptomatic.  
The strength was rated as 1-2/4 in the left and 3-4/4 in the 
right.  However, the February 2000 examination showed that 
there was 4/5 strength in the left quadriceps with 5/5 
strength in the hamstrings. 

Additionally, the February 2000 examination showed no 
evidence of any bone injury and only slight quadriceps 
atrophy was reported.  Furthermore, the examiner indicated 
that the veteran's weakness was in the femoral distribution 
and the examiner was unable see any way that the injury could 
have injured any part of his femoral nerve or quadriceps 
muscle.  He showed no signs of hamstring injury.

After reviewing the evidence it is the Board' judgment that 
the residuals of the injury to Muscle Group XIII do not 
satisfy the criteria for moderately severe impairment.  The 
current degree of impairment is included in the 10 percent 
rating which contemplates moderate disability.  


ORDER

Entitlement to an increased evaluation for the residuals of 
an injury to Muscle Group XIII, the left thigh, currently 
evaluated as 10 percent disabling is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

